DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,036,334 to Ko et al. (Ko) in view of U.S. Patent 6,802,369 to Zentner et al. (Zentner).
In reference to claim 15, Ko teaches a refrigerator (FIG. 1-6) comprising a freezing chamber inner case (portion of 1 enclosing space 3, FIG. 1-6) that forms at least part of a freezing chamber (3, FIG. 1-6) and a refrigerating chamber inner case (portion of 1 enclosing space 4, FIG. 1-6) that forms at least part of a refrigerating chamber (4, FIG. 1-6), the freezing chamber and the refrigerating chamber being arranged in a lateral direction relative to each other (FIG. 5); a freezing chamber duct (unmarked, FIG. 6; connecting the evaporator space 13, and freezing chamber 3; col 6, lines 40-53) provided in the freezing chamber (3, FIG. 1-6) to supply the cold air to the freezing chamber (3, FIG. 1-6; col 6, lines 40-53); a refrigerating chamber duct (duct connecting 32 and 61, FIG. 1-6; col 6, lines 40-53) provided in the refrigerating chamber to supply the cold air to the refrigerating chamber; and a connection duct (32, FIG. 5) configured to guide cold air from the freezing chamber duct to the refrigerating chamber duct, wherein one end of the connection duct is coupled to a sidewall of the freezing chamber inner case (sidewall of portion of 1 enclosing space 3, FIG. 1-6), and another end of the connection duct is coupled to a rear wall of the refrigerating chamber inner case (rear portion of 1 enclosing space 3, FIG. 1-6), but does not teach an evaporator arranged at least partially in a lower portion of the freezing chamber to generate cold air.  Zentner teaches a refrigerator quick chill and thaw control method and apparatus (FIG. 1-18) comprising an evaporator (164, FIG. 1-18) arranged at least partially in a lower portion of the freezing chamber (104, FIG. 1-3) to generate cold air (FIG. 2) in order to minimize fresh food compartment space utilized by quick chill and thaw system and provide a space efficient refrigerator (col 4, lines 27-32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ko, to include an evaporator arranged at least partially in a lower portion of the freezing chamber to generate cold air, as taught by Zentner, in order to minimize fresh food compartment space utilized by quick chill and thaw system and provide a space efficient refrigerator.
	In reference to claim 16, Ko and Zentner teach the refrigerator as explained in the rejection of claim 15, and Ko additionally teaches wherein the sidewall of the freezing chamber inner case includes a freezing chamber inner case opening, and the rear wall of the refrigerating chamber inner case includes a refrigerating chamber inner case opening (FIG. 1-6).
In reference to claim 17, Ko and Zentner teach the refrigerator as explained in the rejection of claim 16, and Ko additionally teaches wherein the rear wall of the refrigerating chamber inner case includes a first portion substantially parallel to a front side of the refrigerating chamber duct and a second portion inclined with respect to the first portion, and at least a portion of the refrigerating chamber inner case opening is formed in the second portion (FIG. 1-6).
In reference to claim 18, Ko and Zentner teach the refrigerator as explained in the rejection of claim 15, and Ko additionally teaches wherein the freezing chamber duct includes an outlet to allow cold air from the freezing chamber duct to be released to the connection duct, and
the refrigerating chamber duct includes a connection port formed to allow cold air from the freezing chamber duct to be provided to the refrigerating chamber duct through the connection duct (FIG. 1-6).
In reference to claim 19, Ko and Zentner teach the refrigerator as explained in the rejection of claim 18, and Ko additionally teaches wherein the outlet is formed on a lateral side of the freezing chamber duct facing the refrigerating chamber duct, and the connection port of the refrigerating chamber duct is formed on a rear side of the refrigerating chamber duct (FIG. 1-6).
In reference to claim 20, Ko and Zentner teach the refrigerator as explained in the rejection of claim 15, and Ko additionally teaches an outer case coupled to at least an outer side of an inner case, the inner case comprising the freezing chamber inner case and the refrigerating chamber inner case; and an insulation material provided between the inner case and the outer case, wherein the connection duct is arranged at least between the freezing chamber and refrigerating chamber (FIG. 1-6).
In reference to claim 21, Ko and Zentner teach the refrigerator as explained in the rejection of claim 15, and Ko additionally teaches wherein the one end of the connection duct is located further forward than the another end of the connection duct (FIG. 1-6).
In reference to claim 22, Ko and Zentner teach the refrigerator as explained in the rejection of claim 15, and Ko additionally teaches wherein the connection duct includes a portion that is obliquely formed to extend from the one end of the connection duct rearward to connect the one end of the connection duct to the another end of the connection duct (FIG. 1-6).
In reference to claim 23, Ko and Zentner teach the refrigerator as explained in the rejection of claim 18, and Ko additionally teaches wherein the connection duct includes a first connection duct opening formed at the one end of the connection duct to be connected to the outlet, and a second connection duct opening formed at the another end of the connection duct to be connected to the connection port (FIG. 1-6).
In reference to claim 24, Ko and Zentner teach the refrigerator as explained in the rejection of claim 23, and Ko additionally teaches wherein the connection duct is provided at an inside thereof with an air flow path such that the cold air introduced through the first connection duct opening is guided to the second connection duct opening (FIG. 1-6).
In reference to claim 25, Ko and Zentner teach the refrigerator as explained in the rejection of claim 24, and Zentner additionally teaches wherein the connection duct includes a first housing and a second housing coupled to the first housing to form the air flow path (FIG. 4).
In reference to claim 26, Ko and Zentner teach the refrigerator as explained in the rejection of claim 24, and Zentner additionally teaches wherein the connection duct includes a rib formed to guide cold air from the freezing chamber duct to the refrigerating chamber duct (FIG. 1-7).
In reference to claim 27, Ko and Zentner teach the refrigerator as explained in the rejection of claim 26, and Zentner additionally teaches wherein the rib is shaped to be divided at an interval that increases from the one end of the connection duct to the another end of the connection duct, to allow flow of cold air from the freezing chamber duct to the refrigerating chamber duct while restricting a flow of air from the refrigerating chamber duct to the freezing chamber duct (FIG. 1-7).
In reference to claim 28, Ko and Zentner teach the refrigerator as explained in the rejection of claim 15, and Ko additionally teaches wherein the freezing chamber duct includes a damper (50, FIG. 1-6) provided inside the freezing chamber duct to control flow of the cold air from the freezing chamber duct to the connection duct (FIG. 1-6).
In reference to claim 29, Ko and Zentner teach the refrigerator as explained in the rejection of claim 28, and Ko additionally teaches wherein the freezing chamber duct includes a duct plate forming at least part of a front side of the freezing chamber duct, and a duct cover coupled to a rear side of the duct plate, and wherein the duct cover includes a damper housing portion that is formed to protrude rearward, the damper housing accommodating the damper (all FIG. 1-6).
In reference to claims 30-41, said claims claim the same limitations as claimed in claims 15-29; thus, said claims 30-41 are rejected in a similar manner, as explained in detail above.
In reference to claim 42, said claim claims the same limitations as claimed in claims 15-29; thus, said claim 42 is rejected in a similar manner, as explained in detail above.  Additionally, Ko teaches wherein the rear wall of the refrigerating chamber inner case includes a first portion substantially parallel to a front side of the refrigerator, and an angled second portion inclined with respect to the first portion, and wherein at least a portion of the inlet opening to the refrigerating chamber is formed in the angled second portion (FIG. 1-6).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/812,104 (‘104). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same invention, namely a vertically divided freezer/refrigerator with a connection duct (claims 1-20 of ‘104).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached form PTO-892 for relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
10/6/2022